United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3772
                                     ___________

Fred E. Christian,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Frank Bommarito Oldsmobile, Inc.,     *
doing business as Bommarito Infinity, * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: November 22, 2010
                                 Filed: November 26, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Fred E. Christian appeals following the district court’s1 adverse entry of
judgment on a jury verdict in his employment-discrimination action. Upon careful
consideration of Christian’s challenges to certain pretrial rulings, we find no basis for
reversal. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.